MEMORANDUM **
Charles Stephen Manley appeals from the 96-month sentence imposed after remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Manley contends that the district court erred by enhancing his sentence by four levels for possessing a firearm in connection with another felony offense, under U.S.S.G. § 2K2.1(b)(5). We disagree.
We conclude that the underlying facts demonstrate, “the firearm was possessed in a manner that permits an inference that it facilitated or potentially facilitated — i.e., had some potential emboldening role in — a defendant’s felonious conduct.” United States v. Routon, 25 F.3d 815, 819 (9th Cir.1994). Accordingly, the enhancement was proper. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.